Citation Nr: 0209951	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  97-08 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral spine 
disorder, to include scoliosis, disc disease, and arthritis, 
currently rated as 40 percent disabling.  

2.  Entitlement to an increased rating for arthritis of the 
left knee, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for arthritis of the 
left ankle, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for arthritis of the 
left hip, currently rated as 10 percent disabling.  

(The issue of entitlement to an increased rating for the 
residuals of a shell fragment wound (SFW) to the left tibia 
with shortening of the leg, currently rated as 20 percent 
disabling, will be the subject of a later decision.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1942 
to September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In February 1998, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 
1999).  

The case was previously before the Board in September 1998, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of most of 
the issues on appeal.  However, the Board is undertaking 
additional development on the issues of rating the veteran's 
service-connected residuals of a wound to the left tibia 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected left knee disability is 
manifested by: tenderness, extension to 20 degrees, flexion 
to 112 degrees, x-ray evidence of arthritis, and complaints 
of chronic pain and discomfort.  

3.  The veteran's service-connected left hip disability is 
manifested by: forward flexion to 100 degrees, abduction to 
20 degrees, internal rotation to 5 degrees, external rotation 
to 30 degrees, x-ray evidence of arthritis, and complaints of 
pain and discomfort. 

4.  The veteran's service-connected left ankle disability is 
manifested by:  dorsiflexion to 0 degrees, plantar flexion to 
30 degrees, x-ray evidence of arthritis, and complaints of 
pain and discomfort.

5.  The veteran's service-connected low back disorder is 
manifested by:  flexion to 40 degrees, extension to 10 
degrees, lateral flexion to 30 degrees bilaterally, rotation 
to 45 degrees bilaterally, x-ray evidence of degenerative 
changes and degenerative disc disease at L4-L5, and 
complaints of pain and discomfort.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
arthritis of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.71a and Diagnostic Codes 5003, 5010, 5260, 5261 (2001).  

2.  The criteria for a 20 percent rating, and not in excess 
thereof, for arthritis of the left ankle, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.71a and Diagnostic Codes 5003, 5010, 5271 
(2001).   

3.  The criteria for a rating in excess of 10 percent for 
arthritis of the left hip have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.71a and Diagnostic Codes 5003, 5010, 5251, 5252, 5253 
(2001). 

4.  The criteria for a rating in excess of 40 percent for the 
veteran's service-connected low back disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 4.71a and Diagnostic Codes 5292, 5293 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
which no final decision has been rendered by VA as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The new law also imposes a significant duty 
to assist the appellant with his claim and to provide him 
notice of evidence needed to support the claim.  More 
recently, new regulations were adopted to implement the VCAA.   
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that a remand or additional development is 
not required for the issues being adjudicated below.  The 
appellant has been notified on numerous occasions as to the 
evidence needed to support his claim.  Moreover, recent VA 
examinations have been conducted and have provided the 
medical evidence necessary to rate the veteran's service-
connected disabilities addressed below.  The Board is 
undertaking additional development, in the form of an 
examination, for the issue involving the residuals of the 
actual wound to his left tibia.  

II.  Increased Ratings

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2001). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2001).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records reveal that he was 
wounded in combat in the Pacific Theater of operations during 
World War II.  According to the service medical records, he 
sustained a shell fragment wound to his left calf area which 
resulted in a compound fracture of the left tibia.  Because 
of the effect that this had on the veteran's gait he 
ultimately developed degenerative changes to the low back, 
left knee, left ankle, and left hip.  Subsequently, the 
veteran received occasional treatment and periodic medical 
examinations at VA medical facilities.  The Board has 
reviewed all of this evidence.  The most recent VA 
examinations of the veteran were conducted in 1996 and 1999.  
While several years old, these examination reports 
nevertheless provide adequate medical evidence to rate the 
veteran's service-connected disabilities.  The Board will 
address the pertinent portion of these examination reports 
when discussing each disability below.  

A.  Left Knee

In February 1996, a VA examination of the veteran was 
conducted.  Range of motion testing of the left knee revealed 
extension to 20 degrees and flexion to 120 degrees.  X-ray 
examination confirmed that there were mild degenerative 
changes to the left patella.  In March 1999 the most recent 
VA examination of the veteran was conducted.  Range of motion 
of testing of the left knee revealed extension to 15 degrees 
and flexion to 112 degrees.  Tenderness of the left knee was 
noted and x-ray examination again confirmed the presence of 
degenerative changes of the left knee.  

The veteran's service-connected arthritis of the left knee is 
currently rated as 30 percent disabling under the diagnostic 
code 5010, for traumatic arthritis.  Diagnostic code 5010 
requires that traumatic arthritis be rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (1995).  
Diagnostic Code 5003, degenerative arthritis, requires rating 
under limitation of motion of the affected joints, if such 
would result in a compensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1995).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  

Limitation of flexion of the leg (knee) is rated under 
Diagnostic Code 5260.  A noncompensable disability rating is 
warranted for limitation of flexion to 60 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).  In the 
present case, the medical evidence of record shows that the 
veteran has limitation of flexion to 112 degrees so he does 
not even warrant a noncompensable disability rating for his 
limitation of flexion.  

Limitation of extension of the leg (knee) is rated under 
Diagnostic Code 5261.  A 20 percent rating contemplates 
limitation of extension to 15 degrees.  A 30 percent rating 
contemplates limitation of extension to 20 degrees.  A 40 
percent rating contemplates limitation of extension of the 
knee to 30 degrees.  A 50 percent rating, the highest rating 
assignable under this diagnostic code, contemplates 
limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001).  The evidence from the 1996 VA 
examination shows that the veteran's extension of the left 
knee is limited to 20 degrees, while the 1999 VA examination 
shows it is limited to 15 degrees.  The Board will resolve 
the discrepancy in the veteran's favor and find that he has 
limitation of extension of the left knee to 20 degrees.  As 
such, he meets the requirements for a 30 percent disability 
rating, but not the requirements for a rating in excess of 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001). 

The preponderance of the evidence is against an increased 
rating for the veteran's service-connected arthritis of the 
left knee.  The evidence of record reveals that the veteran 
has arthritis of the left knee with a limitation of extension 
to 20 degrees.  The Board has considered rating this knee 
disability under other diagnostic codes, but no other codes 
are appropriate.  As such, an increased rating for arthritis 
of the left knee is denied.  

B.  Left Ankle

At the February 1996 VA examination, the veteran's left ankle 
had dorsiflexion to 15 degrees and plantar flexion to 35 
degrees.  X-ray examination revealed mild degenerative 
changes including a calcaneal spur.  X-ray examination 
confirmed the presence of the degenerative changes of the 
left ankle and foot.  The Board notes that the normal range 
of motion of an ankle is dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2001).  

The veteran's service-connected left ankle disability is 
rated under Diagnostic Code 5010 for traumatic arthritis.  As 
noted above, the rating schedule instructs that traumatic 
arthritis is rated as degenerative arthritis.  Moreover, the 
degenerative arthritis code instructs that the disability is 
rated under the limitation of motion of the joints affected.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2001).

The veteran's service-connected left ankle disability is 
therefore rated with consideration of Diagnostic Code 5271 
which is used to rate limitation of motion of the ankle.  His 
left ankle is currently rated as 10 percent disabling which 
contemplates moderate limitation of motion of the ankle.  A 
20 percent rating contemplates marked limitation of motion of 
the ankle, and is the highest rating assignable under this 
diagnostic code.   C.F.R. § 4.71a, Diagnostic Code 5271 
(2001).  

Diagnostic Code 5270 is used to rate ankylosis of the ankle 
and provided for disability ratings up to 40 percent.  
However, there is no evidence which shows that the veteran 
suffers from ankylosis, complete bony fixation, of the left 
ankle so rating his disability under this diagnostic code is 
inappropriate.  C.F.R. § 4.71a, Diagnostic Code 5270 (2001).  

The evidence supports an increased rating to 20 percent, for 
the veteran's service-connected left ankle.  The most recent 
VA examination shows that his left ankle dorsiflexion is 
limited to 0 degrees and his plantar flexion is limited to 30 
degrees.  The Board believes that this more nearly 
approximates a "marked" limitation of motion of the left 
ankle.   C.F.R. § 4.71a, Diagnostic Code 5271 (2001).  
However, the evidence does not support a rating in excess of 
20 percent because no ankylosis of the left ankle is shown.  

C.  Left Hip

X-ray examination of the veteran's left hip was conducted in 
February 1996 and revealed unremarkable findings.  However, 
x-ray examination in conjunction with the March 1999 VA 
examination revealed mild degenerative joint disease of the 
left hip.  Range of motion testing of the left hip was 
conducted and revealed:  forward flexion to 100 degrees, 
abduction to 20 degrees, internal rotation to 5 degrees, and 
external rotation to 30 degrees.  

Again we note that the veteran's service-connected left hip 
is rated under Diagnostic Code 5010 for traumatic arthritis.  
The rating schedule then instructs that traumatic arthritis 
is rated as degenerative arthritis, which in turn instructs 
that the arthritis disability be rated under the appropriate 
diagnostic code for limitation of motion of the joints 
affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2001).

A 10 percent disability rating is assignable under Diagnostic 
Code 5251 if there is limitation of extension of the hip to 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2001).  
However, there is no evidence of any such limitation of 
motion of the veteran's left hip.  Disability ratings from 10 
to 40 percent may be assigned under diagnostic code 5252 for 
limitation of flexion of the hip.  However the minimum, 10 
percent, rating contemplates limitation of flexion to 45 
degrees.  The medical evidence of record shows that the 
veteran has flexion of the hip to 100 degrees.  As such, he 
does not warrant the assignment of even a compensable 
disability rating under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252 (2001).

Impairment of the thigh can also be rated under Diagnostic 
Code 5253 for limitation of motion related to abduction, 
adduction, or rotation of the hip.  However, review of the 
most recent VA examination report does not reveal that the 
veteran has any limitation of motion of the left hip in any 
of these areas which would warrant assigning a compensable 
disability rating 38 C.F.R. § 4.71a, Diagnostic Code 5253 
(2001).

The veteran's service-connected arthritis of the left hip is 
currently rated as 10 percent disabling.  He has x-ray 
evidence of arthritis and some limitation of motion of the 
hip, but his limitation of motion does not warrant a 
compensable disability rating under the diagnostic codes used 
to rate limitation of motion of the hip.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  

The preponderance of the evidence is against an increased 
rating for the veteran's service-connected arthritis of the 
left hip.  There is x-ray evidence of arthritis and some 
limitation of motion of the hip, but his limitation of motion 
does not warrant a compensable disability rating under the 
diagnostic codes used to rate limitation of motion of the 
hip.  As such, he was correctly assigned a 10 percent 
disability rating under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  

D.  Low Back

At the 1996 VA examination the veteran's lumbar lordosis was 
straightened.  Range of motion testing of the lumbar spine 
revealed:  flexion to 30 degrees, extension to 10 degrees, 
lateral flexion to 15 degrees bilaterally, and rotation to 15 
degrees bilaterally.  The physician's assessment was that the 
veteran's range of mobility of the lumbar spine was "quite 
impaired."  The diagnosis was postural scoliosis with 
degenerative joint disease of the lumbar spine with impaired 
mobility.  

At the March 1999 VA examination, the veteran reported having 
low back pain.  Physical examination of the low back revealed 
some tenderness to palpation, but no paraspinal muscle spasm.  
Range of motion testing revealed:  flexion to 40 degrees, 
extension to 10 degrees, lateral flexion to 30 degrees 
bilaterally, rotation to 45 degrees bilaterally.  Pain was 
exacerbated at the extremes of the ranges of motion.  X-ray 
examination confirmed the presence of degenerative changes 
and degenerative disc disease.  

The veteran's service-connected low back disorder is 
currently rated as 40 percent disabling under Diagnostic Code 
5292.  That rating contemplates severe limitation of motion 
of the lumbar spine and is the highest rating assignable 
under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2001).  

A 60 percent rating can be assigned under Diagnostic Code 
5293 for intervertebral disc syndrome.  The 60 percent rating 
contemplates pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).  However, the medical 
evidence does not show that the veteran has any of these 
symptoms.  

Ratings of 60 and 100 percent are assignable for complete 
bony fixation of the spine, ankylosis, or the residuals of a 
fracture of a vertebra.  However, the medical evidence of 
record does not reveal that the veteran suffers from these 
disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 
(2001).

The preponderance of the evidence is against the veteran's 
claim for an increased rating for his service-connected low 
back disorder.  The evidence of record reveals that he has 
severe limitation of motion of the lumbar spine which is 
correctly rated as 40 percent disabling.  However there is no 
evidence of any of the criteria contemplated by any higher 
disability rating of the other diagnostic codes related to 
rating spine disorders.  As such, an increased rating for a 
low back disorder is denied.  

E.  DeLuca Considerations

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2001), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2001).  

VA regulations § 4.40 describes functional loss and indicates 
that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2001).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2001).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2001).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2001).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of:  a 30 percent evaluation for his left knee arthritis, a 
20 percent evaluation for his left ankle arthritis, a 10 
percent evaluation for his left hip arthritis, and a 40 
percent evaluation for his low back disorder.  The Board has 
considered the veteran's claims for increased ratings for his 
musculoskeletal disabilities under all appropriate diagnostic 
codes.  As stated above, painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2001).  This has been accomplished in the present case as 
the veteran is assigned a compensable disability rating or 
better for each of the service-connected disabilities rated.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  




ORDER

An increased rating for arthritis of the left knee is denied.  

An increased rating of 20 percent, and not in excess thereof, 
is granted for arthritis of the left ankle, subject to the 
law and regulations governing the payment of monetary awards.  

An increased rating for arthritis of the left hip is denied.  

An increased rating for a low back disorder is denied.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

